Citation Nr: 1111107	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-38 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1966 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in March 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In his substantive appeal, the Veteran limited the appeal to the rating for a bilateral hearing loss disability, excluding the 10 percent rating for tinnitus. 


FINDING OF FACT

Hearing loss is manifested at most by auditory acuity level I in the right ear and auditory acuity level I in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment. 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claim for increase for hearing loss, the RO provided pre-adjudication VCAA notice by letter, dated in October 2007 on the underlying claim of service connection.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  



Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  In essence, VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable on the initial rating claim, following the grant of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service treatment records, VA records, and private medical records.  The Veteran was afforded VA examinations in January 2008 and in September 2009.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case the VA examinations are sufficient to rate hearing loss as the examinations were predicated on a review of the records, consideration of the Veteran's statements, and provide findings applicable to the rating criteria.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.









REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Policy

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing. Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).


Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Facts and Analysis

A private audiological examination in August 2007 showed thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear of 15, 45, 60, and 55, respectively, and 15, 30, 60, and 65, respectively, in the LEFT ear; for an average in the right ear of 43.75, and 42.5 in the left ear.  Unfortunately, speech discrimination scores were not reported, and there is no indication that the Maryland CNC test was used.  38 C.F.R. § 4.85(a).  Even so, the Board notes that, taken at face value, these findings correspond to Level I hearing in each ear, which equates to a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  

In addition, evaluation under the provisions of 38 C.F.R. § 4.86 is not warranted as the criteria for an exceptional rating are not shown.  There is consequently no basis for a compensable rating based on this evidence.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (hearing evaluations are performed by mechanically applying the rating criteria to certified test results).  







On VA audiological examination in January 2008, the Veteran indicated he had difficulty hearing in noisy situations and he could not understand speech.  The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 20, 40, 60, and 55, respectively; and in the LEFT ear were 20, 35, 60, and 60, respectively.  The puretone threshold average in each ear was 44.  Speech discrimination in each ear was 96 percent.  These findings correspond to Level I hearing in each ear, which equates to a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the provisions of 38 C.F.R. § 4.86 is not warranted as the criteria for an exceptional rating are not shown.  There is consequently no basis for a compensable rating based on this evidence.  Lendenmann, 3 Vet. App. 345, 349.

On VA audiological examination in September 2009, puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 15, 50, 65, and 60, respectively in the RIGHT ear; and 20, 40, 65, and 60, respectively, in the LEFT ear.  The puretone threshold average in the right ear was 47.5, and the puretone threshold average in the left ear was 46.25.  Speech discrimination in each ear was 100 percent.  These findings correspond to Level I hearing in each ear, which equates to a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the provisions of 38 C.F.R. § 4.86 is not warranted as the criteria for an exceptional rating are not shown.  There is consequently no basis for a compensable rating based on this evidence.  Lendenmann, 3 Vet. App. 345, 349.

Although the Veteran wears hearing aids, VA audiological examinations for rating purposes are done without the use of hearing aids. 38 C.F.R. § 4.85.  

The Board finds that the preponderance of the evidence is against the claim for an initial compensable rating for a bilateral hearing loss disability and the 
benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 







In accordance with Fenderson the Board has considered whether a staged rating is appropriate.  Fenderson, 12 Vet. App. 119, 126-27.  However, the Veteran's hearing loss does not meet the criteria for a compensable rating at any time during the appeal period.  As such, staged ratings are not warranted.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service- connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).












Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for more severe symptoms of hearing loss. As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial compensable rating for a bilateral hearing loss disability is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


